DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's amendments and associated arguments filed 12/14/2020 have been fully considered but they are not persuasive. Applicant argues that Shelton does not disclose a display located directly on the battery housing that indicates a function of the surgical instrument. The Examiner respectfully disagrees. Shelton discloses in par. 0194 and figure 18 a display 427 that indicates a function/status of the system (i.e., the current battery function and charge status of the battery, which is part of the system as a whole). The claims are silent as to the types of functions the display should indicate. As long as it displays any function of any element of the system, the claim limitation is met. Furthermore, the display is located directly on battery housing 422.Therefore, the rejections are still considered proper.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 41-43 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shelton IV et al. (US 2017/0202607, hereinafter Shelton).
Regarding claims 25 and 41, Shelton discloses a surgical instrument 100 with a drive module (combination of 102 and 104) comprising a drive module housing (see figure 2). A shaft assembly 110 is attachable to the drive module housing (see figures 2 and 3). A drive system comprising an electric motor 1942, 1944, 160 is positioned in the drive module housing (see figure 2 and par. 0151 and 0391). A drive shaft 145, 1932 in said shaft assembly is operably coupleable with the motor when said shaft assembly is attached to said drive module (par. 0151, 0391, figures 2 and 69). A control circuit is positioned in said shaft assembly (par. 0151 “shaft assembly may comprise rotary shaft control”). A battery 106, 400, 420 is attachable to said drive housing (figure 2). The battery comprises a battery housing 422, at least one battery cell 424 configured to provide power to the drive system when the shaft assembly is attached to the drive module (fig. 2 and par. 0191), and a display 427 (figure 18 and par. 0194, displaying the current battery function and charge status of the battery, which is part of the system as a whole) in (at least mechanical) communication with the control circuit when said battery is attached to the drive module housing (see figure 2). 
Regarding the control circuit includes a microprocessor, par. 0477 makes clear that any control circuitry and can be implemented as a microprocessor. In the alternative, if this disclosure is interpreted as a teaching disclosure as opposed to an explicit disclosure, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to utilize a microprocessor as the control circuitry in the shaft assembly as disclosed by Shelton, since Shelton suggests in par. 0477 that all circuitry can be implemented as a microprocessor by those skilled in the art. Furthermore, the Federal Circuit, applying KSR, has held that when a reference “teaches all of the [claimed] limitations. . . . The only qualification to this statement of fact is that all of the limitations are found in two separate embodiments pictured side by side in the patent, not in one embodiment” it would have been obvious to combine the two embodiments since the combination was simply a “predictable variation” and “Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” See Boston Scientific v. Cordis (Fed. Cir. 2009).
 Regarding claims 41, 42 and 43, Shelton additionally discloses a control system 1408, 1902, 1952 (par. 0350, 0387, 0394, 0396, 0477). The drive module 102,104 has a switch/input 108 that is also considered part of the control system (figure 2 and par. 0151). 
Claim Rejections - 35 USC § 103
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Chowaniec et al. (US 2016/0235402, hereinafter Chowaniec).
Shelton, as described above, discloses a surgical instrument having a battery with a display (par. 0194). However, Shelton is silent as to the display being a electrophoretic media. Attention is directed to the Chowaniec reference, which discloses a surgical instrument having a display 310 comprising electrophoretic media (par. 0050-0052). Therefore, it would have been obvious to one of ordinary skill in the art at the timf of the applicant’s effective filing date to utilize electrophoretic media as the display of Shelton as taught by Chowaniec in order to provide a flexible screen that can display more information than a flat screen (par. 0050-0052 for motivation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792